Citation Nr: 0218092	
Decision Date: 12/13/02    Archive Date: 12/18/02	

DOCKET NO.  96-25 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York 
City, New York


THE ISSUES

1.  Entitlement to service connection for a disability of 
the hips, claimed as secondary to a service-connected 
disability.

2.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for a disability of the knees, claimed as secondary to a 
service-connected disability.

(The issues of entitlement to service connection for a 
disability of the knees and for a back disorder, each 
claimed as secondary to a service-connected disability; 
and entitlement to an increased evaluation for 
postoperative residuals of bilateral pes planus and 
hammertoes, currently rated as 50 percent disabling, will 
be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1970 
to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) 
in New York, New York, which denied the veteran's claim 
seeking an increased evaluation in excess of 50 percent 
for postoperative residuals of pes planus and hammertoes.  
The veteran has perfected a timely appeal of this 
determination.

In rating decisions, dated in July 1997, and in April 
1998, the RO denied entitlement to secondary service 
connection for a low back disorder, a psychiatric 
disorder, and for disabilities of the hips, knees, and 
ankles.  In June 1998, the RO received the veteran's 
notice of disagreement that contested each of the denied 
claims.  In August 1998, the RO mailed the veteran and his 
representative a statement of the case, which addressed 
each of the claims in questions.  While the record 
reflects that the veteran, by and through his 
representative, submitted a statement in September 1998, 
which the Board accepts as a timely filed substantive 
appeal, this statement only addressed the claims 
concerning the back, hips, and knees, and; it did not 
address the remaining claims of secondary service 
connection for a psychiatric disorder and for a disability 
of the ankles.  In a September 2002 letter, the Board 
notified the veteran regarding the adequacy of his 
substantive appeal, as to the remaining psychiatric and 
ankles claims, and provided the veteran an opportunity for 
a hearing and/ or to submit argument as to this matter.  
However, the information of record does not contain any 
written arguments in response that letter.  As such, the 
veteran has not perfected his appeal as to the claims for 
secondary service connection for a psychiatric disorder 
and for a disability of the ankles, and thus they are not 
considered part of the current appellate review.  See 
38 C.F.R. § 20.101(d) (2002).

The Board has undertaken additional development on the 
claims of entitlement to secondary service connection for 
a back disorder, and entitlement to an increased 
evaluation in excess of 50 percent for postoperative 
residuals of pes planus and hammertoes, pursuant to 
authority granted by 38 C.F.R. § 20.903(c)(2) (2002).  
Further, having currently decided by way of the present 
Board decision that the veteran has in fact submitted new 
and material evidence sufficient to reopen his claim of 
secondary service connection for a disability of the 
knees, the Board is now undertaking additional development 
with the respect to the merits of that claim as well.  
When development is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 
20.903 (2002).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing each of these claims.  


FINDINGS OF FACT

1.  A disability of the hips was not caused or aggravated 
by a service-connected disability.

2.  The September 1987 rating decision, which denied 
secondary service connection for a bilateral knee 
condition, was not appealed following the RO's mailing of 
notice of the denial in October 1987; and that decision is 
final.

3.  The evidence submitted since the September 1987 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on 
the specific matter of whether there is a relationship 
between the veteran's current bilateral knee condition and 
his service-connected postoperative residuals of pes 
planus and hammertoes, and; when considered alone or 
together with all of the evidence of record, it has a 
significant effect upon the facts previously considered.


CONCLUSIONS OF LAW

1.  A disability of the hips is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.310(a) (2002).

2.  The September 1987 rating decision, which denied 
secondary service connection for a bilateral knee 
condition, is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2002).

3.  The evidence received subsequent to the September 1987 
rating decision, which denied secondary service connection 
for a bilateral knee condition, is new and material; and 
the veteran's claim for this benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

After reviewing the record the Board is satisfied, with 
respect to the claim for secondary service connection for 
a disability of hips, that all relevant facts have been 
properly developed and that no useful purpose would be 
satisfied by remanding this case with direction to provide 
further assistance to the veteran.  A comprehensive 
medical history and detailed findings referable to the 
veteran's service-connected disorders and his claimed 
disability of the hips are documented in the medical 
evidence.  Further, by virtue of the rating decisions, 
statement of the case and supplemental statements of the 
case issued during the pendency of this appeal the veteran 
has been given notice of the information and medical 
evidence necessary to substantiate his claim.  It appears 
that all evidence identified by the veteran has been 
obtained and associated with the claims file.  In 
addition, the veteran has been examined in connection with 
his claim and a pertinent medical opinion as to the 
etiological relationship contended by the veteran has been 
obtained by the RO.  Thus, the Board concludes that the 
duty to notify and assist as contemplated by applicable 
provisions have been satisfied with respect to the issue 
noted.

II.  Entitlement to secondary service connection for a 
disability of the hips.

The veteran contends that he suffers from a disability of 
the hips, which was either caused or aggravated by his 
service-connected postoperative residuals of pes planus 
and hammertoes.

The veteran has established entitlement to service 
connection for postoperative residuals of pes planus and 
hammertoes, currently rated as 50 percent disabling.

The veteran's service medical records are incomplete and 
do not include a medical examination for service 
separation.  In June 1972, the RO attempted to obtain the 
veteran's complete service medical records from the 
service department, which was unsuccessful.  The available 
service medical records contained in the claims file are 
negative for complaints and findings referable to his 
hips.  

A VA medical examination conducted one month after the 
veteran's discharge from service, in March 1972, indicates 
that the veteran reported that his general health had been 
good with no significant medical illnesses.  He did note 
that he had been involved in a motor vehicle accident in 
1970, in which he sustained an injury to his left rib cage 
and a laceration under his left eye.  (The service medical 
records documenting injury sustained in a motor vehicle 
accident are on file).  Upon physical examination, the 
findings were essentially negative exclusive of an 
examination of the veteran's musculoskeletal system that 
revealed a scar beneath the left eye and hammertoes 
involving toes number 2, 3, and 4, bilaterally with corns.  
The examiner observed that the veteran had large plantar 
corns under the head of the first metatarsal and fifth 
metatarsal, bilaterally, as well as mild pes cavus.  There 
was no out-flaring heel and no prominent malleolus.  The 
resulting diagnoses were of plantar corns, plantar aspect 
of both feet, extensive pes planus first degree and 
hammertoes, bilateral, 2, 3, 4 toes.  

When examined by VA in August 1974, the veteran complained 
of pain in his feet, problems walking and an inability to 
stand for any prolonged period.  The veteran's posture 
appeared normal.  The examiner noted that he had obvious 
second-degree pes planus, bilaterally, with no limitation 
of motion of the tarsus or ankle.  There was no 
contraction deformity.  Pronation and eversion were 
normal.  On the right side, there was some bulging of the 
talus and navicular.  Calluses were evident on the plantar 
surfaces of both feet over the base of the large toe, 2nd, 
3rd and 4th toe and on the right side there was a definite 
outflaring heel with prominence of the internal malleolus.  
The diagnosis was of pes planus, second degree, with 
plantar calluses and hammertoes.

In September 1974, the veteran was hospitalized for a 
claw-toe deformity.  He underwent a tenotomy-Jones 
procedure of the great toe and an incision of the PIP 
joints of the other toes.  A second surgical procedure was 
performed in August 1975, for multiple deformities of the 
foot.

In a June 1976 statement, the veteran's private physician 
indicated that, with respect to the veteran's surgery in 
1975, his postoperative course was prolonged but necessary 
because of the extensive nature of the surgery. He added 
that the surgery corrected most of the difficulties and 
deformities from which the veteran was suffering, to 
include bilateral hallux valgus, deformity of the great 
toe with claw-toe deformity, and a cavus deformity to both 
feet.

On a VA examination in September 1981, the veteran 
complained that his arches were flattened when standing 
and that he suffered from multiple callosities on the 
plantar aspect of both feet.  He said that he experiences 
constant pain and discomfort and is unable to walk in his 
bare feet.  He complained that walking and standing caused 
discomfort, and that as a result he was experiencing 
difficulty in performing duties of his employment.  
Physical examination revealed that the veteran walked with 
a limp; and that he was unable to get up on toes and heels 
or squat.  The right side internal malleolus was 
prominent, and there was extreme sloping of both feet.  
The little toes were foreshortened, bilaterally.  There 
was no hallux valgus with hammertoes.  There were dorsal 
linear scars, 1/8-inch long on all the toes and no motion 
in the toes.  Pedal and PT pulses were okay.  There was 
some widening of the heels but no subluxation.  An X-ray 
confirmed surgical removal of the proximal phalanx of the 
fifth rays, bilaterally.  The longitudinal arch was mildly 
deformed.  Mild degenerative changes were noted at the 
first MP joint.  The X-ray impression was mild pes planus.  
The diagnosis was of severe bilateral pes planus.  It was 
noted that the veteran had propulsion deficiencies 
secondary to his feet.  

Upon VA examination in February 1996, the veteran 
complained of bilateral foot pain and difficulty in 
walking.  On objective examination the veteran could stand 
and squat.  He was noted to have some difficulty in 
pronation and supination as well as difficulty rising on 
his toes but not his heels.  There was a deformity of the 
2nd, 3rd, 4th and 5th toes on both feet.  Range of motion 
of the 2nd, 3rd, 4th and 5th toes was restricted and there 
was tenderness in movement of the toes.  The veteran could 
move both feet outward and inwardly.  He walked without 
difficulty.  X-rays of the feet were interpreted to reveal 
that the veteran was status post resection of the proximal 
phalanges of the fifth toe, bilaterally, with medial 
displacement of the distal and middle phalanges of the 
fifth toe, bilaterally.  A slight hallux valgus deformity 
was noted on the left as well as calcification in the 
inversion of the tendon of Achilles, bilaterally.

When the veteran was examined by VA in February 1997, he 
complained of feet, ankle, knee, hip, and low pain for 
years of a progressive nature.  The physical examination, 
in pertinent part, disclosed pes planus with immobile 
first MTP joints of both feet.  It was noted that the 
veteran suffered from progressively worsening arthralgias 
with changes in his ambulatory pattern resulting from 
structural changes in his feet.

VA conducted an examination of the veteran in June 1997.  
The veteran complained of pain in both feet, which had 
increased over the course of time.  Following physical 
examination, the resulting diagnosis was of bilateral pes 
planus, status post, bilateral hallux valgus and 
hammertoes--surgically repaired with poor results and 
traumatic arthritis of the metatarsophalangeal joints of 
all toes, both feet.

Private treatment records, which were received in October 
1997, show that in December 1996, the veteran presented 
for evaluation of his hallux valgus of both feet.  
Physical examination revealed that the veteran had an 
antalgic gait as well as great toe immobility.  The 
diagnosis was of degenerative joint disease secondary to 
great toe symptoms and subsequent immobility.  

In February 1998, the veteran was provided a VA 
examination.  The VA examiner, after reviewing the 
veteran's medical records, referred by history that the 
veteran was first diagnosed as having pes planus in 1970.  
In 1973, the veteran underwent surgery on his right foot 
for correction of hammertoes and valgus deformity and 
surgery on his left foot in 1975.  The examiner indicated 
that starting about 1993, the veteran began to experience 
constant pain in both ankles and knees, with pain made 
worse by prolonged standing or walking.  During this 
examination, the veteran denied, in particular, having any 
hip pain at that time.  Upon physical examination the 
veteran walked with a slight limp on the left.  His 
posture and gait were normal.  His musculoskeletal system 
was described as normal.

In March 1998, a VA physician reviewed the veteran's 
claims file for the purpose of rendering an opinion as to 
the relationship between the veteran's service-connected 
bilateral foot disability and, as pertinent here, his 
bilateral hip disorder.  The VA examiner opined, 
therefore, that there appeared to be no relationship 
between the veteran's service-connected foot condition and 
the discomfort in his hips.  He added that neither does it 
appear that the complaints and findings relative to the 
veteran's hips where they exist have any influence on the 
veteran's service-connected foot condition.

The private medical statements, dated in May 1998 and 
January 1999, address disabilities other than a disability 
involving the hips.  An additional private medical 
statement, dated in November 2002, indicates that the 
veteran's complaints included arthritis of the hips, which 
was not currently being treated with medication.

Under the laws administered by VA, service connection may 
be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, a disability, 
which is proximately due to, or the result of another 
disease or injury for which service connection has been 
granted, shall be considered a part of the original 
condition.  When aggravation of a disease or injury for 
which service connection has been granted is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 438 (1995).

In this case, the available service medical records make 
no reference to any disability referable to either the 
left or right hip.  This is consistent with the veteran's 
statements that this disability did not begin in service, 
but is secondary to a worsening of his service-connected 
bilateral foot disorders.

VA and private medical records, dated between March 1972 
and February 1996, are similarly negative for any 
pertinent complaint or finding.  Nothing regarding the 
hips is mentioned in these examination reports.  Moreover, 
while the veteran complained of progressive hip pain 
during a VA examination in February 1997, the veteran, 
himself, denied having any pain of the hips during his VA 
examination in February 1998.  Although it was noted in a 
November 2002 statement that the veteran complained of 
arthritis of the hips, the private physician specifically 
noted that the veteran had received no current treated for 
that condition, and as such no medical opinion pertaining 
to the hips was provided.  Thus, as reflected by the 
record, the medical evidence does not show that the 
veteran has a disability of the hips that can be 
attributable to his service-connected bilateral foot 
disability.  In this regard, the sole medical opinion on 
file that addresses the question consists of the March 
1998 opinion by a VA physician who after reviewing the 
veteran's claims file determined that the veteran's 
complaints referable to his hips were unrelated to his 
service-connected bilateral foot disability.

With no evidence showing a current disability of the hips 
that was either caused or aggravated by the veteran's 
service-connected bilateral foot disability, the Board 
must conclude that secondary service connection is not 
warranted.  According, the preponderance of the evidence 
is against the claim for secondary service connection for 
a disability of the hips.



III.  Whether new and material evidence has been submitted 
to reopen the claim of secondary service connection a 
disability of the knees.

The veteran is seeking to reopen his claim for secondary 
service connection for a disability of the knees, which 
was previously denied by the RO in a September 1987 rating 
decision.  In May 1996, the veteran filed his application 
to reopen his claim for a disability of the knees.  
Therefore, his application to reopen that claim was 
initiated prior to August 29, 2001, the effective date of 
the amended § 3.156, which redefines the term "material 
evidence" for purposes of determining if a previously 
denied claim may be reopened.  See 38 C.F.R. § 3.156(a) 
(2002); see also 38 U.S.C.A. §§ 501, 5103A(f), 5108 (West 
Supp. 2001).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); see also  62 Fed. Reg. 37953 (1997), 
VAOPGCPREC 11-97 (Mar. 24, 1997).  Notably, however, the 
Secretary of VA has specifically provided that the amended 
version of 38 C.F.R. § 3.156(a) will be applicable to all 
claims filed on or after August 29, 2001.  As a result, 
the amended regulatory provisions of section 3.156(a) are 
not applicable to the veteran's claim to reopen, which is 
discussed below.

In a September 1987 rating decision, the RO denied 
secondary service connection for a bilateral knee 
condition.  While the veteran was mailed notice of this 
adverse determination in October 1987, the veteran did not 
file a notice of disagreement contesting the denial of the 
bilateral knee claim.  Because the veteran did not 
initiate an appeal of this adverse action, the RO's 
September 1987 decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

With respect to a claim, which has been finally 
disallowed, the law and regulations provide that if new 
and material evidence has been presented or secured, the 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.  "New and material" evidence, for 
purposes of this appeal, is defined as evidence not 
previously submitted, not cumulative or redundant, and 
which by itself, or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. 
App. 273 (1996), was not altered by the ruling in Hodge, 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in 
September 1987.  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The basis for the RO's unappealed rating decision in 
September 1987, which denied secondary service connection 
for a bilateral knee condition, was essentially that the 
evidence of record did not support a finding that the 
veteran's degenerative arthritis of the knees was directly 
due or proximately the result of the veteran's service-
connected bilateral foot disability.  The evidence added 
to the record since the September 1987 rating decision 
consists of private medical statements dated in May 1998, 
January 1999, and November 2002.  This additional evidence 
is new, as it was neither previously of record nor 
previously considered by the RO in September 1987.  
Moreover, in presuming the credibility of each medical 
statement, this new evidence also tends to suggest that 
the veteran's service-connected bilateral foot disability 
has either caused or aggravated his disability of the 
knees.  Kutscherousky and Evans, both supra.  As a result, 
this evidence speaks to the specific matter of whether 
there is a relationship between the veteran's current 
bilateral knee condition and his service-connected 
postoperative residuals of pes planus and hammertoes, and 
it is therefore material evidence that must be considered 
in order to fairly decide the merits of the veteran's 
claim for secondary service connection for a disability of 
the knees.  Having determined that new and material 
evidence has been submitted, the veteran's previously 
denied claim for service connection for a bilateral knee 
condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001).


ORDER

Entitlement to secondary service connection for a 
disability of hips is denied.  

New and material evidence having been submitted, the claim 
of entitlement to service connection for a disability of 
the knees is reopened; this appeal is granted to this 
extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

